Citation Nr: 1700381	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-05 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1963.  He died in October 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  He RO in Roanoke Virginia now has jurisdiction over the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Based upon its review of the claims file, the Board finds there is a further duty to assist the appellant with her claim therein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's death certificate notes that he died at the Sentara Careplex in Hampton, Virginia on October 31, 2008.  The certificate of death lists the immediate cause of his death as non-Hodgkin's lymphoma.

The Veteran's terminal hospital reports from the above-cited private hospital have not been associated with the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records."  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, an attempt should be made by the RO, with the assistance of the appellant, to obtain these records.

Additionally, during her February 2016 Board hearing, the appellant testified that the Veteran received treatment for this condition at the VA Medical Center in Hampton, Virginia.  She also stated the Veteran had symptoms of breathing problems probably since 2005.  However, VA treatment records currently associated with the claims file consist of only a few records dated January and February 2006 and then May 2008.  They show that the Veteran was evaluated for lymphadenopathy in February 2006 but there are no further records showing any subsequent treatment for lymphadenopathy, and there is a significant gap in time in the VA outpatient treatment records currently before the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should ensure that the Veteran's complete VA treatment records are obtained from the VA Medical Center (VAMC) in Hampton, Virginia.

Finally, the Board notes that the appellant contends that the Veteran's duties in service may have exposed him to harmful chemicals such as herbicides.  In light of this allegation, the Veteran's compete service personnel records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from February 2006 to October 31, 2008 from the VAMC in Hampton, Virginia and any associated outpatient clinics dated.  All records and/or responses received should be associated with the Veteran's VBMS file.

2.  Obtain the complete records of the Veteran's terminal hospitalization at the Sentara Careplex in Hampton, Virginia.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant must then be given an opportunity to respond.

3.  Obtain copies of the Veteran's complete service personnel records.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




